F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                       July 12, 2006
                            FO R TH E TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                       Clerk of Court

    LEO N A RO M ER O,

             Plaintiff-Appellant,

                                                        No. 05-2017
    v.                                         (D.C. No. CIV-03-805-JC/RH S)
                                                          (D . N.M .)
    THE CITY O F ALBU QU ERQUE,

             Defendant-Appellee.



                            OR D ER AND JUDGM ENT *


Before BR ISC OE, M cKA Y, and BROR BY, Circuit Judges.




         Leona Romero appeals from the district court’s entry of judgment in favor

of The City of Albuquerque (City) on her breach of contract claim and her gender

discrimination claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e to 2017. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
                                   I. Background

      In 1982, M s. Romero began working for the City’s Solid W aste

M anagement Department (Department), initially as a driver in the residential

division, then as an administrative aide and a senior office assistant. She received

temporary promotions to various positions, including acting Code Inspector in the

residential division. A Code Inspector, also referred to as a Code Enforcer, is the

liaison between customers and the Department concerning compliance with

municipal ordinances governing solid waste containers and enclosures. In 2001,

the City advertised to fill the position of Solid W aste Code Inspector in the

Department’s commercial division. M s. Romero applied for the job, but the City

promoted Rudy Rivera instead. M r. Rivera had worked for the City for over

sixteen years, initially as a Residential Collections Driver and then, for the fifteen

years until his promotion, as a Commercial Collections Driver.

      After receiving a right-to-sue letter from the Equal Employment

Opportunity Commission, M s. Romero filed this action. She alleged that the City

violated her rights under Title VII by promoting M r. Rivera because he was male

and less qualified than her for the Code Inspector position. Her breach of

contract claim was premised on an employment contract arising from the C ity’s

merit system ordinance (M SO) and personnel rules and regulations (PRR).

      The case proceeded to a bench trial. At the close of M s. Romero’s case,

the City moved for judgment as a matter of law, which the district court granted

                                         -2-
on both claims. The court found that the City promoted M r. Rivera for

nondiscriminatory reasons and that M s. Romero failed to show that those reasons

were a pretext for gender discrimination. The court also found that the C ity’s

decision to promote M r. Rivera instead of M s. Romero did not breach the M SO.

M s. Romero appeals from that judgment.

                              II. Standard of Review

      M s. Romero’s suggestion that de novo review applies to our review of the

district court rulings is based on the faulty premise that the district court ruled

pursuant to Fed. R. Civ. P. 50(a). Rule 50(a) applies to jury trials. Here, the

district court entered judgment on partial findings pursuant to

Fed. R. Civ. P. 52(c), which applies to bench trials. W hen a district court enters a

judgment pursuant to Rule 52(c), we review its findings of fact “for clear error

and its legal conclusions de novo. A finding of fact is clearly erroneous if it is

without factual support in the record or if the appellate court, after review ing all

the evidence, is left with the definite and firm conviction that a mistake has been

made.” Nieto v. Kapoor, 268 F.3d 1208, 1217 (10th Cir. 2001) (quotation and

citation omitted).

      If the district court’s account of the evidence is plausible in light of
      the record viewed in its entirety, the court of appeals may not reverse
      it even though convinced that had it been sitting as the trier of fact, it
      w ould have w eighed the evidence differently. W here there are two
      permissible views of the evidence, the factfinder’s choice between
      them cannot be clearly erroneous.



                                          -3-
Anderson v. City of Bessemer City, 470 U.S. 564, 573-74 (1985).

                          III. Breach of Contract Claim

      M s. Romero argues that the City breached an employment contract by using

subjective criteria when making its decision to promote M r. Rivera rather than the

objective criteria contemplated by the City’s M SO and PRR. The relevant

provision of the M SO states, in pertinent part, that “[e]very effort shall be made

to fill vacant positions in the city with the best qualified candidate.” Aplt. App.

at 74 (setting forth Albuquerque, N.M ., Code of Ordinances ch. 3, art. 1, § 3-1-7).

Several sections of the PRR apply here. Section 102.1 provides that “[v]acant

positions in the City will be filled with the best-qualified candidate as determined

by the selection committee or hiring supervisor.” Aplt. A pp. at 62. Section 102.3

provides that “[s]election for promotion and transfer is made on the basis of

education, experience, training, skills and other abilities.” Id. at 63. Similarly,

§ 101.4 provides that “[e]xperience, education, training, skills and other abilities,

as well as specific position requirements and the prior employment history of the

applicant will be considered in appraising individual qualifications.” Id. at 61.

      New M exico law provides that, when a merit system is adopted, the

employment contract between a municipality and an employee in a covered

position “shall be subject to the provisions of the ordinance and rules and

regulations issued pursuant to the ordinance.” N.M . Stat. § 3-13-4(C). The

district court appears to have concluded that a contract existed but that the City

                                         -4-
did not breach it. A ssuming that there was an enforceable contract, an issue we

need not decide, we have little trouble concluding that the City adhered to its

terms. The M SO requires only that every effort be made to select the best

qualified candidate, and the rules set forth the proper considerations. Consistent

with PRR § 102.1 and as discussed in more detail below, see Part IV , infra, the

City determined M r. Rivera was the best qualified candidate for the Code

Inspector position based on his particular experience and skills, the specific

position requirements, and his prior employment history, all proper considerations

under PRR §§ 101.4 and 102.3.

                                IV . Title V II Claim

      In resolving M s. Romero’s Title VII claim, the district court applied the

three-part framew ork set forth in M cDonnell Douglas Corp. v. Green, 411 U.S.

792, 802-05 (1973), which “established an allocation of the burden of production

and an order for the presentation of proof in Title VII discriminatory-treatment

cases,” St. M ary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993). The district

court found that M s. Romero had met her initial burden under M cDonnell

Douglas of establishing a prima facie case by show ing that, as a female, she is a

member of a protected class, that she was qualified for the promotion and was not

promoted, and that the City promoted M r. Rivera, a male, instead.

      M s. Romero’s prima facie case established a rebuttable presumption that

the City unlawfully discriminated against her and shifted the burden of production

                                         -5-
to the City to provide a legitimate, nondiscriminatory reason for its hiring

decision, see Hicks, 509 U.S. at 506-07. The district court found that the City

presented two such reasons. First, M r. Rivera’s temperament with customers was

better suited to the Code Inspector position than M s. Romero’s on-the-job

temperament, Aplt. App. at 10, ¶ 7, which included hanging up on a customer on

at least one occasion, id. at 8, ¶ 11. Second, M r. Rivera’s “lengthy experience

interfacing with business customer representatives, albeit in a driver capacity, had

well prepared him for the unique concerns of the Commercial section . . . [which]

would be of greater benefit in the Commercial Code Enforcer position than

Plaintiff’s Acting Code Enforcer experience in the Residential section would be.”

Id. at 10, ¶ 8. Upon this showing, the M cDonnell Douglas framew ork

disappeared, and M s. Romero assumed the burden of persuading the trier of fact

that the C ity’s proffered nondiscriminatory reasons for promoting M r. Rivera

instead of her w ere mere pretext for intentional gender discrimination, see Reeves

v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142-43 (2000); Hicks,

509 U.S. at 510-11. The district court found that she failed to show the C ity’s

reasons for promoting M r. Rivera were pretextual. 1




1
       Although the district court set forth its view that the City had not
intentionally discriminated against Romero under the “Conclusions of Law”
section of its decision, we note that “[t]he ultimate finding of whether there was
intentional discrimination against a protected class is a question of fact.” Sanchez
v. Philip M orris Inc., 992 F.2d 244, 247 (10th Cir. 1993).

                                         -6-
      On appeal, M s. Romero first suggests that, because the district court

entered judgment before the City put on any witnesses, she did not have an

adequate opportunity to rebut the City’s nondiscriminatory reasons. However, in

arguing against the Rule 52(c) motion, M s. Romero’s counsel stated that “the

evidence kind of blends, both my evidence in my prima facie case and the

evidence that I would put on for pretext after the burden shifted back to the City.

They are all kind of melded together in the initial case.” Aplt. A pp. at 219.

Thus, counsel admitted that he put on his rebuttal evidence as part of his

case-in-chief and cannot now argue to the contrary. M oreover, counsel has not

identified what additional evidence of pretext he might have provided.

Accordingly, granting the City’s motion and entering judgment at the close of

M s. Romero’s case did not unfairly prejudice her.

      On the merits of her Title VII claim, M s. Romero contends that the City’s

proffered nondiscriminatory reasons for hiring M r. Rivera instead of her w ere

merely pretextual. M s. Romero’s burden is one of persuasion. See Hicks,

509 U.S. at 508. She may establish pretext “directly by persuading the court that

a discriminatory reason more likely motivated the [City] or indirectly by showing

that the [City’s] proffered explanation is unworthy of credence.” Tex. Dep’t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 256 (1981). The indirect showing,

however, “is simply one form of circumstantial evidence that is probative of

intentional discrimination”— it does not compel a judgment in her favor. Reeves,

                                          -7-
530 U.S. at 146-47. Rather, a showing that the City’s reasons are unworthy of

credence, together with her prima facie case, permits an inference that the City is

“dissembling to cover up a discriminatory purpose.” Id. at 147.

      W e conclude that the district court’s finding that the City’s proffered

nondiscriminatory reasons were not pretextual has sufficient factual support in the

record and is not clearly erroneous. Several of the City’s employees testified that

interpersonal skills were integral to the Code Inspector position. There was also

testimony that M r. Rivera interacted better w ith customers, whereas M s. Romero

had hung up on a customer on at least one occasion and gotten into a physical

altercation with another employee. Finally, there was testimony that M r. Rivera’s

fifteen years of daily personal contact with Code Inspectors and customers on his

comm ercial route provided him with experience that, in the City’s view, was

preferable to M s. Romero’s experience as an acting Code Inspector in the

residential section where customer contact occurred primarily by telephone.

      M s. Romero raises a number of arguments in support of her position that

the C ity’s proffered nondiscriminatory reasons for hiring M r. Rivera are

pretextual. In order to address her arguments properly, it is necessary to review

the hiring process that the Department used in selecting M r. Rivera.

      Judy Atkins, the Department’s Personnel Director, screened applicants for

minimum qualifications and then sent a list of those applicants to the

Department’s Superintendent of Collections, Ira Gibson. M r. Gibson selected the

                                         -8-
applicants that would be interviewed, and a three-person comm ittee then

conducted the interviews. Each person on the committee selected three of the

applicants as finalists. According to one of the committee members, Donna

Gonzales, M s. Romero appeared on each of the lists but M r. Rivera appeared on

only two. Ultimately, the head of the committee, Theresa Baca, who was then

M r. Gibson’s girlfriend and is now his wife, selected M r. Rivera and passed the

recommendation along to M r. G ibson.

      After receiving M s. Baca’s recommendation, M r. Gibson authored a short

memorandum to M ichael Trujillo, the Director of the Department, stating that he

based his decision to recommend M r. Rivera on the responses of applicants during

oral interview s, a blueprint interpretation, and attendance records. He also wrote

that M r. Rivera’s “unconditional concern for the department is also a major

factor.” Aplt. App. at 60. W hen asked at trial if he relied on his personal

knowledge of M s. Romero’s interaction with customers and co-workers, he

replied, “That had nothing to do with it.” Id. at 199:25. In a follow-up answer,

he clarified that he did not make the hiring decision, the committee did, and he

“went with the recommendation of the committee.” Id. at 200:13.

      M s. Romero argues that the City’s reliance at trial on temperament is a post

hoc justification that is inconsistent with the reasons set forth in M r. Gibson’s

memorandum to M r. Trujillo and his comment that M s. Romero’s temperament

had nothing to do with the decision to promote M r. Rivera. Therefore, she

                                          -9-
concludes, it supports an inference of pretext under M organ v. Hilti, Inc.,

108 F.3d 1319, 1323 (10th Cir. 1997) (explaining that pretext can be shown by

inconsistencies or contradictions in an employer’s proffered nondiscriminatory

reasons). The flaw in this argument is that M r. Gibson testified he had virtually

no role in the hiring decision. He merely passed along the committee’s

recommendation without conducting any independent review . Despite

questioning M s. Gonzales, who was on the committee, M s. Romero elicited no

testimony regarding whether temperament was a factor in the hiring decision.

Accordingly, there is insufficient evidence that the City’s reliance on

temperament is a post hoc justification that supports an inference of pretext.

      M s. Romero suggests that the lack of any disciplinary action concerning her

alleged conduct toward customers supports an inference of pretext. W e are not

persuaded. The City is not required to show it had previously disciplined

M s. Romero before it could consider her temperament as a legitimate,

nondiscriminatory reason for not promoting her.

      M s. Romero argues that the City’s failure to follow its own written policy

is evidence of pretext under Beaird v. Seagate Tech., Inc., 145 F.3d 1159, 1168

(10th Cir. 1998) (explaining that pretext may be supported by an employer’s

failure to follow its own criteria for a reduction in force). First, she contends that

M r. Gibson failed to conduct any review of the applicants’ personnel files prior to

making his recommendation to M r. Trujillo. She argues that this is contrary to

                                          -10-
PRR § 102.3, which provides that “[t]he personnel file/records of the applicants

will be made available to the interviewing and hiring supervisor,” Aplt. App.

at 63. Contrary to her argument, this provision requires only that the files be

made available to the hiring supervisor, not that the supervisor is obligated to

review them. Second, she points to the City’s alleged failure to abide by other

provisions of the M SO and the PRR that require the City to hire the best qualified

candidate. As discussed above, the City based its decision on appropriate M SO

and PRR criteria. Therefore, this argument lacks merit.

      One part of the interview process consisted of a blueprint exercise that

required applicants to diagram an appropriate vehicle route when picking up trash

from a dumpster at a local business. According to the testimony of M s. Romero

and M s. Gonzales, one could not complete the routing exercise without choosing

a route that would violate safety or zoning regulations. Yet M r. Rivera’s flawed

performance on the exercise was one of the reasons given for selecting him.

Apparently, M s. Romero would have us conclude that reliance on M r. Rivera’s

performance on the blueprint exercise was pretextual because it was not a

legitimate factor for distinguishing between applicants–every route resulted in a

violation. W e cannot agree that the mere lack of an answ er that did not violate

safety or zoning regulations supports an inference that the City promoted

M r. Rivera because he is male.




                                         -11-
      M s. Romero next focuses on qualifications. She argues that M r. Rivera’s

experience as a driver in the commercial sector was insufficient for him to meet

the advertised minimum qualification of two years of “increasingly responsible

code enforcement inspection experience,” Aplt. App. at 23. W e reject this

argument. “Employers are given wide discretion in setting job standards and

requirements and in deciding whether applicants meet those standards.” Hickman

v. Flood & Peterson Ins., Inc., 766 F.2d 422, 425 (10th Cir. 1985). “As long as

the qualifications offered by the employer are reasonable and have been

consistently applied to all applicants for the position, . . . there is no reason for

the fact finder to supplant the employer’s list of qualifications with its own.”

York v. AT & T Co., 95 F.3d 948, 954 (10th Cir. 1996). M s. Atkins, who screened

applicants for minimum qualifications, testified that, in her opinion, M r. Rivera’s

experience as a driver was sufficient because he interfaced with commercial

customers and commercial Code Inspectors on a daily basis. Aplt. App. at

108:9-25. It was within M s. Atkins’s discretion to draw this conclusion, and she

consistently applied this measure to all of the other drivers in the commercial

division who applied, see id. at 109:4-14. The district court found that

M r. R ivera w as minimally qualified, and based on our review of the record, we

cannot say that this finding is clearly erroneous.

      M s. Romero also contends that she was better qualified because she had

experience as an acting Code Inspector in the Residential Division whereas

                                           -12-
M r. Rivera had experience only as a driver in the Commercial Division, and she

had completed a variety of training in leadership, public relations,

comm unications, and business administration. This argument lacks merit. “The

courts may not act as a super personnel department that second guesses

employers’ business judgments. Accordingly, minor differences between a

plaintiff’s qualifications and those of a successful applicant are not sufficient to

show pretext.” Jaramillo v. Colo. Judicial Dep’t, 427 F.3d 1303, 1308-09

(10th Cir. 2005) (quotation and citation omitted). Instead, “the disparity in

qualifications must be overwhelming.” Id. (quotation omitted). The evidence

shows that the City could have believed in good faith that M r. Rivera was better

qualified than M s. Romero. Further, the evidence did not support a finding that

she was overwhelmingly qualified.

      M s. Romero points to evidence of other discriminatory acts by the City as

support for a finding of pretext. Testimony about other discriminatory acts is

relevant to pretext. See Dodoo v. Seagate Tech., Inc., 235 F.3d 522, 530-31

(10th Cir. 2000) (testimony by plaintiff); Spulak v. K M art Corp., 894 F.2d 1150,

1156 (10th Cir. 1990) (testimony by others). The evidence presented here,

however, consists only of a statement by M s. Atkins that another applicant for the

Code Inspector position had filed a gender discrimination claim of some sort and

M s. Romero’s testimony that she had previously complained about other incidents




                                         -13-
of discrimination. These mere allegations are not convincing support for a

finding of pretext in this case.

      The final argument on M s. Romero’s Title VII claim that merits discussion

is w hether there is an institutional bias in the City in favor of males. In support,

she points to the fact that only six of 160 drivers are female. M s. Romero,

however, did not present any evidence of what percentage of applicants for driver

positions are women, which would be essential to determine whether the City

hired a disproportionate number of men as drivers. She also points to

M s. Atkins’s failure to provide any reason why an interview was extended only to

one of six minimally-qualified female applicants, whereas almost all of the male

applicants who met the minimum qualifications received interviews. There is no

evidence to support the negative inference M s. Romero would have us draw from

M s. Atkins’s testimony. M r. Gibson decided which applicants to interview, not

M s. Atkins, and there was no testimony from him on that subject. In any event,

both of M s. Romero’s points are largely irrelevant in view of the fact that the City

found M r. Rivera to be more qualified than M s. Romero and had a valid basis for

its decision.

                             V. Trial Rulings and Bias

      M s. Romero raises two additional points on appeal. First, she argues that

the district judge erred by not permitting counsel to treat M s. Atkins as a hostile

witness. Second, she argues that the district judge was biased against her.

                                          -14-
      A trial judge has broad discretion to permit the use of leading questions

when a party calls a witness who is an adverse party or identified with one. See

Fed. R. Evid. 611(c); United States v. Olivo, 69 F.3d 1057, 1065 (10th Cir. 1995).

The record reflects that M s. Romero’s counsel had called M s. Atkins and

questioned her at length on the subject of whether M s. Romero was more

qualified than M r. Rivera when the judge suggested that he stop cross-examining

her. Counsel then asked for permission to treat her as a hostile witness, which the

judge denied. Our review of the record indicates that M s. Atkins was not adverse

to answering counsel’s questions to the point that she should have been

considered hostile. Furthermore, counsel was able to elicit additional information

from M s. Atkins and, even after the judge’s ruling, continued to pose leading

questions, see, e.g., Aplt. App. at 136:6-8; 148:17-19; 150:25 to 151:4.

Accordingly, we see no abuse of discretion in the district judge’s denial of

counsel’s motion to treat M s. Atkins as a hostile witness.

      M s. Romero also takes issues with a number of comments that, she alleges,

show the district judge was biased against her. “Normally, a party alleging

judicial bias should move for recusal, and must do so in a timely fashion.” United

States v. Nickl, 427 F.3d 1286, 1297 (10th Cir. 2005) (quotation omitted). Here,

M s. Romero did not move for recusal. Accordingly, we review her claim of bias

for plain error, which is one that “affects substantial rights” and “seriously affects




                                         -15-
the fairness, integrity, or public reputation of judicial proceedings.” Id. at

1297-98 (quotation omitted).

      At the beginning of the trial, the judge appeared to confuse the case at bar

with another case. See Aplt. App. at 88:16-24. However, there is no indication

that the confusion was more than momentary and does not evidence bias. Shortly

thereafter, M s. Romero’s counsel asked whether he had to state for the record that

there was no need to move all the stipulated documents into evidence. The judge

replied, “W ell, not unless you want to pay for that when you get a transcript.” Id.

at 93:16-17. M s. Romero concludes that this comment indicated the judge

already intended to rule against her. W e disagree. The comment does not

indicate an opinion about the case derived from an “extrajudicial source” or “such

a high degree of favoritism or antagonism as to make fair judgment impossible.”

Liteky v. United States, 510 U.S. 540, 555 (1994). Rather, the judge’s comment

appears to indicate only a concern about unnecessary costs, and we decline to

draw from it the conclusion that he had predetermined M s. Romero would be the

losing party and bear those costs.

      M s. Romero also points to the judge’s comment that he “wouldn’t want to

be a garbage truck driver if [he] were a woman.” Aplt. App. at 152:15-16. She

contends that this shows the judge had an institutional bias that prevented him

from inferring pretext from the City’s alleged institutional bias. W e are not

persuaded. The judge’s comment was made during a discussion of w hy there

                                          -16-
were not more female drivers, w hich, according to M s. Atkins, was probably

because the job was dirty and hazardous, id. at 144:1-3. The judge’s comment

reflected this characterization and does not cause us to question his impartiality or

the fairness, integrity, or public reputation of the proceedings.

      M s. Romero also finds bias in the judge’s decision to disregard the

testimony of Orlando Nichols because of his romantic relationship with her while

relying on M r. Gibson’s testimony even though he was romantically involved

with the head of the selection committee, M s. Baca. In effect, M s. Romero asks

us to review the judge’s credibility determinations and infer from them bias in the

judge’s findings. W hen a trial court’s findings are based on credibility, we give

them even greater deference than usual. See Anderson, 470 U.S. at 575.

M s. Romero has provided no reason to question the district court’s decision to

disregard the testimony of M r. Nichols because of his relationship with a party to

the case. M s. Baca was not a party to the case; she only worked for the City.

M r. Gibson’s relationship with her, therefore, does not raise the same concern of

witness bias that prompted the district court’s finding as to M r. Nichols’s

credibility. Accordingly, we see no reason to doubt the impartiality of the district

judge’s findings insofar as they are based on M r. Gibson’s testimony.

      M s. Romero also points to the denial of her motion to treat M s. Atkins as a

hostile witness as evidence of the judge’s bias. “[J]udicial rulings alone almost

never constitute a valid basis for a bias or partiality motion.” Liteky, 510 U.S. at

                                         -17-
555. Based on our view that the motion was properly denied and our rejection of

the other bases for M s. Romero’s bias allegation, we see no evidence of bias in

the denial of her motion.

      The judgment of the district court is AFFIRM ED.

                                                    Entered for the Court


                                                    M ary Beck Briscoe
                                                    Circuit Judge




                                        -18-